     Case 2:19-cv-01447-MCE-JDP Document 24 Filed 03/29/21 Page 1 of 4


 1   Robert P. Henk (147490)
     Sheri L. Leonard (173544)
 2   HENKLEONARD
     A Professional Law Corporation
 3   2260 Douglas Blvd, Suite 150
     Roseville, CA 95661
 4   Telephone:    (916) 787-4544
     Facsimile:    (916) 787-4530
 5   Email: henkleonard@aol.com
 6   Attorneys for Plaintiff
     MARK ALBERT FULLER
 7

 8   JACKSON LEWIS P.C.
     JAMES T. JONES (SBN 167967)
 9   SIERRA VIERRA (SBN 307874)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:     (916) 341-0404
11   Facsimile:     (916) 341-0141
     Email: James.Jones@jacksonlewis.com
12          Sierra.Vierra@jacksonlewis.com
13   Attorneys for Defendant
     SONIFI SOLUTIONS, INC.
14

15                               UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17   MARK ALBERT FULLER,                              CASE NO. 2:19-cv-01447-MCE-JDP
18                 Plaintiff,                         STIPULATION AND ORDER TO AMEND
                                                      SCHEDULING ORDER
19          v.

20   SONIFI SOLUTIONS, INC.; COLONY                   Action Filed:       July 29, 2019
     CAPITAL; AND LODGE NET                           Trial Date:         None Set
21   CORPORATION, and DOES 1 – 250,
22   inclusive.
                   Defendants.
23

24          Plaintiff MARK ALBERT FULLER (“Plaintiff”) and Defendant SONIFI SOLUTIONS,
25   INC. (“Defendant”) by and through their respective attorneys of record, and pursuant to Local
26   Rules 143 and 144(d) and Federal Rule of Civil Procedure 16(b), hereby stipulate and agree as
27   follows:
28   ///
                                                  1
     STIPULATION AND ORDER TO AMEND                                   Case No.: 2:19-CV-01447-MCE-JDP
     SCHEDULING ORDER                                                           Fuller v. SONIFI Solutions
     Case 2:19-cv-01447-MCE-JDP Document 24 Filed 03/29/21 Page 2 of 4


 1          1.      Plaintiff filed the instant action on July 29, 2019. (Doc. 1)
 2          2.      Just as the parties began their written discovery and deposition planning,
 3   Plaintiff’s counsel suffered a series of health issues, which prevented either party from
 4   proceeding with written discovery or depositions.
 5          3.      As a result of counsel’s ongoing health issues, Plaintiff engaged additional
 6   representation and filed a request for substitution of attorney on April 13, 2020. (Doc. 17)
 7          4.      The parties thereafter requested that the Court modify the Court’s initial Pretrial
 8   Scheduling Order, which had set a fact discovery cutoff of July 28, 2020, an expert witness
 9   disclosure deadline of September 28, 2020, and a deadline to file dispositive motions of January
10   25, 2021. (Doc. 19) The Court granted the parties’ request and re-set the fact discovery cutoff
11   for April 23, 2021, the deadline to submit expert witness disclosures to June 25, 2021, and the
12   deadline to file dispositive motions to October 29, 2021. (Doc. 21)
13          5.      Between October 2020 and January 2021, the parties engaged in settlement
14   negotiations. The parties were unable to reach a resolution at that time and turned their energies
15   to discovery. The parties have exchange initial sets of written discovery requests and have met
16   and conferred to discuss depositions.
17          6.      The parties recently re-engaged in settlement negotiations. Should the parties be
18   unable to mutually resolve this matter amongst themselves, the parties have agreed to attend non-
19   binding mediation.
20          7.      In view of the parties’ ongoing settlement negotiations and agreement to mediate,
21   the parties are reluctant to expend further time and resources litigating the action and have agreed
22   to mutually stay discovery amongst themselves while they engage in settlement negotiations.
23          8.      The parties are requesting that the deadlines for completing fact discovery and
24   disclosing expert witnesses be continued for up to ninety (90) days, or as otherwise provided by
25   the Court, while the parties engage in settlement negotiations and possibly mediation. If the
26   parties’ case resolution efforts are unsuccessful, they will need to complete written discovery,
27   take depositions, and evaluate the need for and retain expert witnesses.
28   ///
                                                      2
     STIPULATION AND ORDER TO AMEND                                     Case No.: 2:19-CV-01447-MCE-JDP
     SCHEDULING ORDER                                                             Fuller v. SONIFI Solutions
     Case 2:19-cv-01447-MCE-JDP Document 24 Filed 03/29/21 Page 3 of 4


 1           9.     The parties will not be prejudiced by a continuance of the current pre-trial
 2   deadlines.
 3           NOW THEREFORE, the parties, through their respective counsel, jointly propose and
 4   stipulate to the following: The deadlines in the Pretrial Scheduling Order previously set forth by
 5   the Court shall be revised as follows, or set on such other dates as the Court determines:
 6   Event                                        Current Date                Proposed New Date
 7   Fact Discovery Closes                        April 23, 2021              July 22, 2021
 8   Expert Witness Disclosures Due               June 25, 2021               September 23, 2021
 9           IT IS FURTHER STIPULATED AND AGREED between the parties that all other
10   provisions of the Pretrial Scheduling Order of July 29, 2019 and Amended Scheduling Order of
11   May 11, 2020 shall remain in effect.
12   IT IS SO STIPULATED.
13   Dated: March 16, 2021                         HENKLEONARD
14

15                                                 By: /s/ Robert P. Henk [as authorized on 3/16/2021]
                                                      ROBERT P. HENK
16                                                    SHERI L. LEONARD

17                                                 Attorneys for Plaintiff
                                                   MARK ALBERT FULLER
18

19   Dated: March 17, 2021                         JACKSON LEWIS P.C.
20

21                                                 By: /s/ James T. Jones
                                                      JAMES T. JONES
22                                                    SIERRA VIERRA
23                                                 Attorneys for Defendant
                                                   SONIFI SOLUTIONS, INC.
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
                                                      3
     STIPULATION AND ORDER TO AMEND                                     Case No.: 2:19-CV-01447-MCE-JDP
     SCHEDULING ORDER                                                             Fuller v. SONIFI Solutions
     Case 2:19-cv-01447-MCE-JDP Document 24 Filed 03/29/21 Page 4 of 4


 1                                                ORDER
 2          FOR GOOD CAUSE SHOWN, and pursuant to the Stipulation of the parties, the
 3   deadlines in the Pretrial Scheduling Order (Doc. 3) and Amended Scheduling Order (Doc. 21)
 4   previously set forth by the Court are revised as follows:
 5          1.        Fact discovery, presently scheduled to close on April 23, 2021, will now close on
 6   July 22, 2021.
 7          2.        Expert witness disclosures, presently due on June 25, 2021, are now due on
 8   September 23, 2021.
 9          IT IS SO ORDERED.
10
     Dated: March 29, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      4
     STIPULATION AND ORDER TO AMEND                                    Case No.: 2:19-CV-01447-MCE-JDP
     SCHEDULING ORDER                                                            Fuller v. SONIFI Solutions
